Exhibit 10.6

 

 

TRONOX LIMITED AND TRONOX INCORPORATED

AMENDED AND RESTATED WARRANT AGREEMENT

Dated as of June 15, 2012

Warrants to Purchase Class A Ordinary Shares in Tronox Limited and cash

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     2   

Section 1.1 Definitions

     2   

ARTICLE 2 ISSUANCE OF WARRANTS; WARRANT CERTIFICATES; BOOK-ENTRY WARRANTS

     6   

Section 2.1 Issuance of the Warrants

     6   

Section 2.2 Form of Warrant; Execution of Warrant Certificates and Warrant
Statements

     6   

Section 2.3 Issuance of Warrant Certificates and Book-Entry Warrants

     7   

ARTICLE 3 EXERCISE OF WARRANTS

     8   

Section 3.1 Duration of Warrants

     8   

Section 3.2 Exercise of Warrants

     8   

Section 3.3 Reservation of Shares For Warrant Consideration

     12   

ARTICLE 4 OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

     13   

Section 4.1 No Rights as Stockholder Conferred by Warrants, Book-Entry Warrants
or Warrant Certificates

     13   

Section 4.2 Lost, Mutilated, Stolen or Destroyed Warrant Certificates

     13   

Section 4.3 Cancellation of Warrants

     13   

ARTICLE 5 EXCHANGE AND TRANSFER

     14   

Section 5.1 Exchange and Transfer

     14   

Section 5.2 Obligations with Respect to Transfers and Exchanges of Warrants

     16   

Section 5.3 Restrictions on Transfers

     17   

Section 5.4 Treatment of Holders of Warrant Certificates

     17   

Section 5.5 Fractional Warrants

     17   

ARTICLE 6 ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES

     17   

Section 6.1 Adjustments Generally

     17   

Section 6.2 Certain Mechanical Adjustments

     17   

Section 6.3 Dividends and Other Distributions

     18   

Section 6.4 Adjustments in Exercise Price

     18   

Section 6.5 Reclassification or Reorganization Event

     19   

Section 6.6 Notices of Changes in Warrant and Other Events

     20   

Section 6.7 No Fractional Shares

     21   

Section 6.8 Form of Warrant

     21   

Section 6.9 De Minimis Adjustments

     21   

ARTICLE 7 CONCERNING THE WARRANT AGENT

     21   

Section 7.1 Warrant Agent

     21   

Section 7.2 Conditions of Warrant Agent’s Obligations

     21   

 

i



--------------------------------------------------------------------------------

     Page  

Section 7.3 Resignation and Appointment of Successor

     23   

ARTICLE 8 MISCELLANEOUS

     25   

Section 8.1 Amendment

     25   

Section 8.2 Notices and Demands to the Company and Warrant Agent

     25   

Section 8.3 Applicable Law; Waiver of Jury Trial

     26   

Section 8.4 Headings

     26   

Section 8.5 Counterparts

     26   

Section 8.6 Inspection of Agreement

     26   

Section 8.7 Benefits of This Agreement

     27   

Section 8.8 Termination

     27   

Section 8.9 Confidentiality

     27   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

WARRANT AGREEMENT

THIS AMENDED AND RESTATED WARRANT AGREEMENT (this “Agreement”), dated as of
June 15, 2012, is entered into by and among TRONOX LIMITED, a public limited
company registered under the laws of Western Australia, Australia (the
“Company”), Tronox Incorporated, a Delaware corporation (“Tronox Inc.”), and
Computershare Inc., a Delaware corporation and its wholly-owned subsidiary
Computershare Trust Company, N.A., a federally chartered, limited purpose trust
company (collectively, the “Warrant Agent” or individually, “Computershare” and
the “Trust Company,” respectively). Capitalized terms not otherwise defined
herein have the meanings set forth in Section 1.

W I T N E S S E T H :

WHEREAS, on May 15, 2009, Tronox Inc. and certain of its direct and indirect
subsidiaries filed a voluntary petition in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) initiating cases
under chapter 11 of title 11 of the United States Code §§ 101-1330 (as amended,
the “Bankruptcy Code”) and continued in the possession of their assets and in
the management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, in accordance with the First Amended Joint Plan of Reorganization
approved by the Bankruptcy Court (the “Plan”), upon consummation of the Plan,
Tronox Inc. issued to the holders of Equity Interests (collectively, the
“Initial Holders”) Series A Warrants of Tronox Inc. and Series B Warrants of
Tronox Inc. (the “Original Warrants”) entitling the registered holders thereof
to purchase shares of common stock of Tronox Inc., pursuant to a warrant
agreement dated February 14, 2011 by and between Tronox Inc. and the Warrant
Agent (the “Original Warrant Agreement”);

WHEREAS, on the date hereof, Tronox Inc. and the Company completed a transaction
(the “Transaction”) pursuant to which Tronox Inc. participated in two mergers
and became a subsidiary of the Company, and each share of Tronox Inc. common
stock outstanding immediately before the mergers (other than dissenting shares
and any shares owned by Tronox Inc. or any of its subsidiaries) has been
converted into one Class A ordinary share in the Company (a “Class A Share”) and
an amount in cash equal to $12.50 without interest.

WHEREAS, pursuant to the terms of the Transaction, each Original Warrant has
been converted into a warrant to receive one Class A Share and an amount in cash
equal to $12.50 without interest, issued or issuable upon exercise of the
warrant, including any other securities (including any securities of any
Successor Person) purchasable upon exercise of the warrant as provided in
Article 6 hereof (the “Warrant Consideration”) (each such new warrant, a
“Warrant”).

For purposes of this Agreement, a Warrant Share shall be deemed to be
“outstanding” from and after the Exercise Date thereof until the redemption,
repurchase or cancellation of such Warrant Share by the Company for the Warrant
Consideration as provided in this Agreement.



--------------------------------------------------------------------------------

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company
in connection with the issuance, transfer, exchange, exercise and replacement of
the Warrants and the Warrant Certificates, and pursuant to clauses 8.1 and 6.5
of the Original Warrant Agreement the parties desire to amend and restate the
Original Warrant Agreement as set forth herein to provide, among other things,
the assumption by the Company of the obligations of Tronox, Inc. under clause
8.5 of the Original Warrant Agreement, the form and provisions of the Warrants
and the Warrant Certificates, the terms and conditions on which they may be
issued, transferred, exchanged, exercised and replaced; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used herein:

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Average Daily Trading Price” for any day shall mean the average of the highest
and lowest sale prices of the applicable security on such day on the applicable
quotation system (it being understood that if only one sale occurred on such
day, then the Average Daily Trading Price for such day shall be the price at
which such sale occurred).

“Bankruptcy Code” has the meaning assigned to such term in the recitals of this
Agreement.

“Bankruptcy Court” has the meaning assigned to such term in the recitals of this
Agreement.

“Beneficial Holder” shall mean any person or entity that holds beneficial
interests in a Warrant.

“Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act on behalf of such board.

“Book-Entry Warrants” has the meaning assigned to such term in Section 2.1.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which the New York Stock Exchange is authorized or obligated by law or executive
order to close.

 

2



--------------------------------------------------------------------------------

“Cash Dividend” has the meaning assigned to such term in Section 6.3(b).

“Cashless Exercise” has the meaning ascribed to such term in Section 3.2(d).

“Class A Share” has the meaning assigned to such term in the recitals of this
Agreement.

“Company” has the meaning assigned to such term in the preamble of this
Agreement.

“Corporations Act” means Corporations Act 2001 (Commonwealth of Australia)
(subject to any applicable declaration, modification or exemption made or
granted by the Australian Securities & Investment Commission under such Act).

“Current Market Price” has the meaning assigned to such term in Section 6.3(c).

“Depositary” has the meaning assigned to such term in Section 2.2(b).

“Effective Date” means February 14, 2011.

“Equity Interests” has the meaning assigned to such term in the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
any rules or regulations promulgated thereunder.

“Ex-Dividend Date” means the first date on which Class A Shares trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question.

“Exercise Amount” has the meaning assigned to such term in Section 3.2(c).

“Exercise Date” means any date on which a Warrant is exercised in accordance
with the terms of the Warrant.

“Exercise Form” has the meaning assigned to such term in Section 3.2(b).

“Exercise Period” means the period commencing on February 14, 2011, and expiring
at 5:00 p.m., New York City time, on February 14, 2018 (such time being referred
to as the “Expiration Date”).

“Exercise Price” means, in the case of the Series A Warrants, a price per
Class A Share and $12.50 in cash of $62.13 and, in the case of the Series B
Warrants, a price per Class A Share and $12.50 in cash of $68.56, in each case,
as adjusted pursuant to Article 6.

“Generally Occurred” shall mean a minimum of 7,500 Class A Shares are traded and
such sales are reported on the applicable over-the-counter market.

“Holder” has the meaning assigned to such term in Section 3.2(a).

“Initial Holders” has the meaning assigned to such term in the recitals of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Listing Date” means the date on which the Class A Shares are first listed on a
United States national securities exchange (including NASDAQ).

“NASDAQ” means The NASDAQ Stock Market (including any of its subdivisions such
as the NASDAQ Global Select Market) or any successor thereto.

“Non-Adjusted Cash Dividend” means any Cash Dividend for which a reduction in
the Exercise Price has not been previously made pursuant to Section 6.3(b).

“Non-Cash Dividend” has the meaning assigned to such term in Section 6.3(a).

“Original Warrants” has the meaning assigned to such term in the recitals of
this Agreement.

“Per Share Dividend Amount” means, with respect to any Cash Dividend, the amount
by which (x) the sum of (i) the amount of cash to be paid in such Cash Dividend
per Class A Share and (ii) the aggregate amount of cash paid or to be paid per
Class A Share for any Non-Adjusted Cash Dividends that were declared in the same
fiscal quarter, would exceed (y) a two percent (2%) annualized dividend yield
based on the Current Market Price per Class A Share on the date of declaration
for such Cash Dividend.

“Person” means an individual, a corporation, a limited liability company, a
company, a voluntary association, a general partnership, a limited partnership,
a joint venture, an association, a joint-stock company, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.

“Plan” has the meaning assigned to such term in the recitals of this Agreement.

“Quoted Price” of the Class A Share (or other Warrant Share security, as
applicable) on any date means (i) if the Class A Share (or other Warrant Share
security, as applicable) is then listed and actively traded on a national
securities exchange, the last reported closing price of such security on such
date (or if such date is not a trading day, on the immediately preceding trading
day) on the principal national securities exchange on which such security is
listed or traded, or (ii) if the Class A Share (or other Warrant Share security,
as applicable) is not then listed on a national securities exchange, the Average
Daily Trading Price of such security on the principal over-the-counter quotation
system on which such security trades (if such security trades on more than one
such system, then such principal system shall be as reasonably identified by the
Company based on relative volumes traded on all such systems), measured over the
immediately preceding ten (10) Business Days (which need not be consecutive) in
which trading in such security Generally Occurred (or, if no such trading shall
have Generally Occurred in at least ten (10) of the last thirty (30) Business
Days prior to the date in question, then the Quoted Price shall be the price
reflected in the most recent third party valuation provided to the Company by an
investment or valuation firm retained by the Company for purposes of valuing
stock awards, which valuation shall be available upon written request upon
written proof of ownership in a Warrant, provided that the Company may request
that the Holder requesting such valuation execute a confidentiality agreement
with respect to such valuation (if such valuation has not already been made
public) satisfactory to the Company, and provided further that if such valuation
is more than six months old or no such valuation has been provided, the Board of
Directors shall determine the Quoted Price in good faith based on the basis of
such factors as it reasonably determines to be appropriate).

 

4



--------------------------------------------------------------------------------

“Reorganization Event” has the meaning assigned to such term in Section 6.5.

“Registered Holder” has the meaning assigned to such term in Section 2.3(d).

“Securities Act” means the Securities Act of 1933, as amended, including any
rules or regulations promulgated thereunder.

“Series A Warrant” means an outstanding Series A Warrant issued in accordance
with Section 2.1 of this Agreement, whether issued as Book-Entry Warrant or
evidenced by a Warrant Certificate, and any Series A Warrant issued upon
transfer thereof, upon partial exercise thereof or in substitution therefor.

“Series B Warrant” means an outstanding Series B Warrant issued in accordance
with Section 2.1 of this Agreement, whether issued as Book-Entry Warrant or
evidenced by a Warrant Certificate, and any Series B Warrant issued upon
transfer thereof, upon partial exercise thereof or in substitution therefor.

“Successor Person” means the successor to the Company or the Person acquiring
the Company in connection with a Reorganization Event where the Company is not
the surviving Person.

“Transfer Agent” means Computershare, in its capacity as transfer agent for the
Company and Tronox Inc.

“Warrants” has the meaning assigned to such term in the recitals of this
Agreement and shall be deemed to refer to either a Series A Warrant or a Series
B Warrant, either individually or collectively as the context requires.

“Warrant Agent” means Computershare, in its capacity as the initial Warrant
Agent hereunder, but only for so long as it serves in such capacity, and any
successor Warrant Agent appointed pursuant to this Agreement.

“Warrant Agent Office” has the meaning assigned to such term in Section 3.1.

“Warrant Certificates” has the meaning assigned to such term in Section 2.2(a).

“Warrant Consideration” has the meaning assigned to such term in the recitals of
this Agreement.

“Warrant Register” has the meaning assigned to such term in Section 2.3(c).

“Warrant Share” the Class A Shares underlying the Warrants which are deliverable
to the holders of Warrants pursuant to the terms of this agreement

“Warrant Statements” has the meaning assigned to such term in Section 2.1.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

ISSUANCE OF WARRANTS; WARRANT CERTIFICATES; BOOK-ENTRY

WARRANTS

Section 2.1 Issuance of the Warrants. In accordance with the terms of the
Transaction and this Agreement, effective upon the consummation of the
Transaction on the date hereof, (i) each Series A Warrant in Tronox Inc. has
been converted into a Series A Warrant to acquire the Warrant Consideration, and
(ii) each Series B Warrant in Tronox Inc. has been converted into a Series B
Warrant to acquire the Warrant Consideration. On the terms and subject to the
conditions of this Agreement, and the Original Warrants, each Original Warrant
has been converted on a one for one basis, entitling such holders to
collectively purchase, in the aggregate, up to 841,302 Class A Shares (in
addition to the cash portion of the Warrant Consideration) as such amounts may
be adjusted from time to time pursuant to this Agreement.

Section 2.2 Form of Warrant; Execution of Warrant Certificates and Warrant
Statements.

(a) Subject to Sections 5.1 and 5.2 of this Agreement, the Series A Warrants and
the Series B Warrants shall be evidenced (i) by book-entry registration on the
books and records of the Warrant Agent and evidenced by the Warrant Statements,
in substantially the form set forth in Exhibits A-1 and A-2, respectively,
hereto, and/or (ii) by one or more certificates (the “Warrant Certificates”),
with the forms of election to exercise and of assignment printed on the reverse
thereof, in substantially the form set forth in Exhibit A-3 and A-4,
respectively, hereto. The Warrant Statements and the Warrant Certificates shall
be dated and may have such letters, numbers or other marks of identification or
designation and such legends or endorsements printed, lithographed or engraved
thereon as the officers of the Company executing the same may approve (execution
thereof to be conclusive evidence of such approval) and as are not inconsistent
with the provisions of this Agreement, or as may be required to comply with any
applicable law, including applicable rules and regulations made pursuant to any
such law. The Warrant Certificates and the Warrant Statements shall be signed on
behalf of the Company by the chairman of the Board of Directors, the chief
financial officer, the president, any vice president, any assistant vice
president, the treasurer or any assistant treasurer of the Company, and each
Warrant Certificate and Warrant Statement may but need not be attested by the
Company’s secretary or one of its assistant secretaries. Such signatures may be
manual or facsimile signatures of such authorized officers and may be imprinted
or otherwise reproduced on the Warrant Certificates and Warrant Statements.

(b) The Warrant Certificates shall be deposited with the Warrant Agent and
registered in the name of Cede & Co., as the nominee of The Depositary Trust
Company (the “Depositary”). Each Warrant Certificate shall represent such number
of the outstanding Warrants as specified therein, and each shall provide that it
shall represent the aggregate amount of outstanding Warrants from time to time
endorsed thereon and that the aggregate amount of outstanding Warrants
represented thereby may from time to time be reduced or increased, as
appropriate, in accordance with the terms of this Agreement.

(c) No Warrant Certificate shall be valid for any purpose, and no Warrant
evidenced thereby shall be exercisable, until such Warrant Certificate has been
countersigned by

 

6



--------------------------------------------------------------------------------

the Warrant Agent. Such signature by the Warrant Agent upon any Warrant
Certificate executed by the Company shall be conclusive evidence, and the only
evidence, that the Warrant Certificate so countersigned has been duly issued
hereunder, and such signatures may be manual or facsimile signatures of an
authorized representative of the Warrant Agent and may be imprinted or otherwise
reproduced on the Warrant Certificates.

(d) In case any officer of the Company who shall have signed any of the Warrant
Certificates or Warrant Statements (either manually or by facsimile signature)
shall cease to hold such officer position before the Warrant Certificates so
signed shall have been countersigned and delivered by the Warrant Agent as
provided herein, or before the Warrant Statements so signed shall have been
delivered to the Registered Holders thereof, as the case may be, such Warrant
Certificates or Warrant Statements may be countersigned (either manually or by
facsimile signature, in the case of the Warrant Certificates) and delivered by
the Warrant Agent notwithstanding that the person who signed such Warrant
Certificates or Warrant Statements has ceased to hold such officer position with
the Company, and any Warrant Certificate or Warrant Statement may be signed on
behalf of the Company by such persons as, at the actual date of the execution of
such Warrant Certificate or Warrant Statement, hold such officer positions with
the Company, although at the date of the execution of this Agreement any such
person did not hold such officer position.

Section 2.3 Issuance of Warrant Certificates and Book-Entry Warrants.

(a) Warrant Certificates evidencing Warrants shall be executed by the Company in
the manner set forth in Section 2.2 and delivered to the Warrant Agent. Upon
written order of the Company, the Warrant Agent shall (i) register in the
Warrant Register the Book-Entry Warrants and (ii) upon receipt of Warrant
Certificates duly executed on behalf of the Company, countersign (either
manually or by facsimile signature) each such Warrant Certificate. Such written
order of the Company shall specifically state the number of Warrants that are to
be issued as Book-Entry Warrants and the number of Warrants that are to be
issued as Warrant Certificates. A Warrant Certificate shall be, and shall
remain, subject to the provisions of this Agreement until such time as all of
the Warrants evidenced thereby shall have been duly exercised or shall have
expired or been canceled in accordance with the terms hereof.

(b) Subsequent to the original issuance of Warrant Certificates to the holders
of Original Warrants, the Warrant Agent shall countersign a Warrant Certificate
only if the Warrant Certificate is issued in exchange or substitution for one or
more previously countersigned Warrant Certificates or in connection with their
transfer as hereinafter provided.

(c) The Warrant Agent shall keep, at an office designated for such purpose,
books (the “Warrant Register”) in which, subject to such reasonable regulations
as it may prescribe, it shall register the Book-Entry Warrants as well as any
Warrant Certificates and exchanges and transfers of outstanding Warrants in
accordance with the procedures set forth in Sections 5.1 and 5.2 of this
Agreement, all in form satisfactory to the Company and the Warrant Agent. The
Warrant Register shall also include such additional information as is required
to be included in it by applicable law. No service charge shall be made for any
exchange or registration of transfer of the Warrants, but the Company may
require payment of a sum sufficient to cover any stamp or other tax or other
governmental charge that may be imposed on

 

7



--------------------------------------------------------------------------------

the Registered Holder in connection with any such exchange or registration of
transfer. The Warrant Agent shall have no obligation to effect an exchange or
register a transfer unless and until any payments required by the immediately
preceding sentence have been made.

(d) Prior to due presentment for registration of transfer or exchange of any
Warrant in accordance with the procedures set forth in this Agreement, subject
to applicable law, the Company and the Warrant Agent may deem and treat the
person in whose name any Warrant is registered upon the Warrant Register (the
“Registered Holder” of such Warrant) as the absolute owner of such Warrant
(notwithstanding any notation of ownership or other writing on a Warrant
Certificate made by anyone other than the Company or the Warrant Agent), for the
purpose of any exercise thereof, any distribution to the holder thereof and for
all other purposes, and neither the Warrant Agent nor the Company shall be
affected by notice to the contrary.

(e) Tronox Inc. shall provide customary opinions of counsel on or prior to the
Effective Date that states that:

(1) all Warrants and Class A Shares, as applicable, are registered under the
Securities Act of 1933, as amended, or are exempt from such registration; and

(2) any Class A Shares issuable upon exercise of a Warrant will be upon
issuance, validly issued, fully paid and non-assessable.

ARTICLE 3

EXERCISE OF WARRANTS

Section 3.1 Duration of Warrants. Subject to the provisions of this Agreement,
Warrants may be exercised on any Business Day during the Exercise Period, at the
offices of the Warrant Agent at 250 Royall Street, Canton, Massachusetts 02021,
or such other place as the Company or Warrant Agent may notify the Holders from
time to time, (the “Warrant Agent Office”). Each Warrant not exercised at or
before the Expiration Date shall thereupon become void, and at such time all
rights, under this Agreement and the applicable Warrant Certificate, of the
Holder of any such Warrant shall automatically cease, with respect to any such
Warrant.

Section 3.2 Exercise of Warrants.

(a) Each Warrant shall entitle (i) in the case of the Book-Entry Warrants, the
Registered Holder thereof and (ii) in the case of Warrants held through the
book-entry facilities of the Depositary or by or through persons that are direct
participants in the Depositary, the Beneficial Holder thereof (the Registered
Holders and the Beneficial Holders referenced in clauses (i) and (ii) above,
collectively, the “Holders”), subject to the provisions of such Warrant and of
this Agreement, to purchase the Warrant Consideration specified in such Warrant,
at the Exercise Price.

(b) Subject to the provisions of the Warrants and this Agreement, the Holder of
a Warrant may exercise such Holder’s right to purchase the Warrant
Consideration, in whole or in part, at any time or from time to time (i) in the
case of persons who hold Book-Entry Warrants, by providing an exercise form for
the election to exercise such Warrant (each, an

 

8



--------------------------------------------------------------------------------

“Exercise Form”) substantially in the form of Exhibit B hereto, and (ii) in the
case of Warrants held through the book-entry facilities of the Depositary or by
or through persons that are direct participants in the Depositary, by providing
an Exercise Form (as provided by such Holder’s broker) to its broker, in each
case properly completed and executed by the Registered Holder or the Beneficial
Holder thereof, as the case may be, together with payment to the Warrant Agent
(for the account of the Company), in the case of an exercise for cash pursuant
to Section 3.2(c), of the Exercise Amount in accordance with Section 3.2(c).

(c) The payment of the Exercise Price shall be made, at the option of the
Holder, (i) in United States dollars by certified or official bank check payable
to the Company, or by wire transfer to an account specified in writing by the
Company or the Warrant Agent to such Holder, in either case in immediately
available funds in an amount equal to the aggregate Exercise Price for such
Warrant Consideration as specified in the Exercise Form (the “Exercise Amount”)
or (ii) by Cashless Exercise in accordance with Section 3.2(d)).

(d) In lieu of paying the Exercise Amount by certified or official bank check or
by wire transfer, any Holder may, at any time after the date hereof and for so
long as the Class A Shares continue to be listed on a national securities
exchange, elect to exercise Warrants by authorizing the Company to withhold from
issuance of the Warrant Consideration the entire cash portion of the Warrant
Consideration issuable pursuant to the Warrant Certificate evidencing the
Warrants being exercised, and such number of Class A Shares which, when
multiplied by the Quoted Price for the trading day immediately prior to the
exercise date and then combined with the cash portion withheld by the Company,
is equal to the aggregate Exercise Price of all Warrants being exercised. The
portion of the Warrant Consideration withheld pursuant to the preceding sentence
shall thereupon no longer be issuable under the Warrant. Such exercise (a
“Cashless Exercise”) shall be honored by the Company and the Warrant Agent
without payment by the Holder of any Exercise Amount or any cash or other
consideration; provided, however, that the Holder shall pay such amounts as may
be required pursuant to Sections 3.2(k) and 5.2(c), or such taxes as may be
payable upon issuance of Warrant Consideration to a Person other than the
Holder. The formula for determining the Warrant Consideration to be issued in a
Cashless Exercise is as follows:

 

X=   

((A-B+$12.50) x C

               A

where:

X = the number of Class A Shares issuable upon exercise of the Warrant pursuant
to this subsection (d).

A = the Quoted Price.

B = the Exercise Price.

C = the number of Class A Shares as to which a Warrant is then being exercised
including the withheld Class A Shares.

 

9



--------------------------------------------------------------------------------

If, with respect to any purported or attempted Cashless Exercise of Warrants,
the foregoing calculation results in a negative number, then no Warrant
Consideration shall be issuable via such purported or attempted Cashless
Exercise and such Warrants shall be deemed to have not been exercised.

Upon Cashless Exercise for Class A Shares and cash, the holder will not receive
the cash portion of the Warrant Consideration because such cash portion would be
withheld in satisfaction of the Exercise Price payable for the exercise of the
Warrants.

(e) The date on which payment in full of the Exercise Amount is received by the
Warrant Agent (or deemed to be received in the case of a Cashless Exercise)
shall, subject to receipt of the Exercise Form, be deemed to be the date on
which the Warrant is exercised. The Warrant Agent shall promptly deposit all
funds received by it in payment for the exercise of Warrants in an account of
the Company maintained with it (or in such other account as may be designated by
the Company) and shall advise the Company, by telephone or by facsimile
transmission or other form of electronic communication available to both
parties, at the end of each day on which a payment for the exercise of Warrants
is received of the amount so deposited to its account. The Warrant Agent shall
promptly confirm such advice to the Company in writing.

(f) Subject to Article 6, upon surrender of the Exercise Form and payment of the
Exercise Amount (or the deemed payment of the Exercise Amount in connection with
a Cashless Exercise) in connection with the exercise of Warrants by any Holder:

(i) the Warrant Agent shall requisition from the Transfer Agent for issuance and
delivery to or upon the written order of the applicable Holder and in such name
or names as the Holder may designate (provided, that the Holder shall pay any
and all taxes payable as a result of such designation), a certificate or
certificates for the Class A Shares issuable upon the exercise of the Warrants
evidenced by the underlying Warrant Certificate or Book-Entry Warrant, as the
case may be, less any Class A Shares withheld in connection with a Cashless
Exercise, if applicable,

(ii) the Company shall, as promptly as practicable and at its expense, and in
any event within five (5) Business Days thereafter, cause to be issued to the
Holder the aggregate number of whole Class A Shares (rounded down to the nearest
whole share) issuable upon such exercise and deliver to the Holder written
confirmation that such Class A Shares have been duly issued and recorded on the
books of the Company as hereinafter provided and

(iii) the Company shall issue and deliver to the Holder a check in the amount of
cash portion of the Warrant Consideration (it being understood that no such
payment in cash will be made in the case of a Cashless Exercise).

The Class A Shares so issued shall be registered in the name of the Holder or
such other name as shall be designated in the order delivered by the Holder. The
certificate or certificates for such Class A Shares shall be deemed to have been
issued and any person so designated to be named therein shall be deemed to have
become the holder of record of such Class A Shares, as applicable, as of the
date of surrender of the applicable Exercise Form at the Warrant Agent Office
duly executed by the Holder thereof and upon payment of the Exercise Amount or
the deemed payment of the Exercise Amount in connection with a Cashless
Exercise.

 

10



--------------------------------------------------------------------------------

(g) In the event that any Holder makes a partial exercise of the Warrants
evidenced by any Warrant Certificate, the Warrant Agent shall issue and deliver
a new Warrant Certificate to the applicable Holder evidencing a number of
Warrants equal to the number of Warrants represented by the Warrant Certificate
immediately prior to such partial exercise minus the number of Warrants
exercised in such partial exercise. The Warrant Agent is hereby authorized and
directed to countersign such new Certificate.

(h) Any exercise of a Warrant pursuant to the terms of this Agreement shall be
irrevocable and shall constitute a binding agreement between the Holder and the
Company, enforceable in accordance with its terms.

(i) The Warrant Agent shall:

(i) examine the Exercise Forms and all other documents delivered to it by or on
behalf of Holders as contemplated hereunder to ascertain whether or not, on
their face, such Exercise Forms and any such other documents have been executed
and completed in accordance with their terms and the terms hereof;

(ii) where an Exercise Form or any other document appears on its face to have
been improperly completed or executed or some other irregularity in connection
with the exercise of the Warrants exists, the Warrant Agent shall endeavor to
inform the appropriate parties (including the person submitting such instrument)
of the need for fulfillment of all requirements, specifying those requirements
which appear to be unfulfilled;

(iii) inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between Exercise Forms received and
delivery of Warrants to the Warrant Agent’s account;

(iv) advise the Company no later than three (3) Business Days after receipt of
any Exercise Form, of (a) the receipt of such Exercise Form and the number of
Warrants evidenced thereby that have been exercised in accordance with the terms
and conditions of this Agreement, (b) the instructions with respect to delivery
of the Warrant Shares deliverable upon such exercise, subject to timely receipt
from the Depositary of the necessary information, and (c) such other information
as the Company shall reasonably require; and

(j) subject to Warrant Shares being made available to the Warrant Agent by or on
behalf of the Company for delivery to the Depositary, liaise with the Depositary
and endeavor to effect such delivery to the relevant accounts at the Depositary
in accordance with its customary requirements.

(k) All questions as to the validity, form and sufficiency (including time of
receipt) of any exercised Warrant, Exercise Form or the Warrant Certificate
evidencing any exercised Warrant will be determined by the Company in its
reasonable discretion, which determination shall be final and binding absent any
manifest error. The Company reserves the right to reject any and all Exercise
Forms not in proper form or for which any corresponding

 

11



--------------------------------------------------------------------------------

agreement by the Company to exchange would, in the opinion of the Company, be
unlawful. Such determination by the Company shall be final and binding on the
Holders, absent manifest error. Moreover, the Company reserves the absolute
right to waive any of the conditions to the exercise of Warrants or defects in
the exercise thereof with regard to any particular exercise of Warrants. Neither
the Company nor the Warrant Agent shall be under any duty to give notice to the
Holders of the Warrants of any irregularities in any exercise of Warrants, nor
shall it incur any liability for the failure to give such notice.

(l) Prior to the delivery of any Warrant Consideration upon the exercise of a
Warrant, the Holder shall pay, or make adequate provision acceptable to the
Company for the satisfaction of, the statutory minimum prescribed amount of
federal and state income tax and other withholding obligations of the Company,
including with respect to any Cashless Exercise permitted hereunder, by having
the Company withhold from the Warrant Consideration otherwise deliverable in
connection with such exercise: first, such amount of cash otherwise deliverable
under the Warrants equal to the amount of such federal and state tax and other
withholding obligations and, if such cash is insufficient; second, the Company
will withhold from issuing such number of Class A Shares which, when multiplied
by the Quoted Price of Class A Shares is equal to the amount of such federal and
state tax and other withholding obligations not satisfied by the cash first
withheld; or

(m) The Company acknowledges that the bank accounts maintained by Computershare
in connection with the services provided under this Agreement will be in its
name and that Computershare may receive investment earnings therefrom. Neither
the Company nor the Holders will be entitled to receive interest on any deposits
of the Exercise Price.

Section 3.3 Reservation of Shares For Warrant Consideration.

(a) For the purpose of enabling it to satisfy any obligation to issue Warrant
Consideration upon exercise of Warrants, the Company will at all times through
the Expiration Date, reserve and keep available out of its aggregate authorized
but unissued Class A Shares, a number of shares equal to the number of Class A
Shares deliverable upon the exercise of all outstanding Warrants, and the
Transfer Agent is hereby irrevocably authorized and directed at all times to
reserve such number of authorized and unissued Class A Shares as shall be
required for such purpose. The Company will keep a copy of this Agreement on
file with the Transfer Agent. The Warrant Agent is hereby irrevocably authorized
to requisition from time to time from the Transfer Agent share certificates
evidencing Class A Shares issuable upon exercise of outstanding Warrants, and
the Company will supply the Transfer Agent with duly executed stock certificates
for such purpose.

(b) The Company covenants that all Class A Shares issued upon exercise of the
Warrants will, upon issuance in accordance with the terms of this Agreement, be
fully paid and nonassessable and, subject to the constitution of the Company,
free from all taxes, liens, charges and security interests created by or imposed
upon the Company with respect to the issuance thereof. If at any time prior to
the Expiration Date the number and kind of authorized but unissued shares of the
Company’s shall not be sufficient to permit exercise in full of the Warrants,
the will use its commercially reasonable efforts to promptly take such corporate
action as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued shares

 

12



--------------------------------------------------------------------------------

to such number of shares as shall be sufficient for such purposes. The Company
agrees that its issuance of Warrants shall constitute full authority to its
officers who are charged with the issuance of Warrant Consideration to issue
Warrant Consideration upon the exercise of Warrants. Without limiting the
generality of the foregoing, the Company will not increase the stated or par
value per share, if any, of the Class A Shares above the Exercise Price per
share in effect immediately prior to such increase in stated or par value.

ARTICLE 4

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

Section 4.1 No Rights as Stockholder Conferred by Warrants, Book-Entry Warrants
or Warrant Certificates. No Book-Entry Warrant, Warrant Certificate or Warrant
evidenced thereby shall, and nothing contained in this Agreement shall be
construed to, entitle the Holder or any beneficial owner thereof to any of the
rights of a registered holder or beneficial owner of Class A Shares, including,
without limitation, the right to receive (as a shareholder or stockholder) any
dividends or distributions paid with respect to Class A Shares, the right to
vote or to consent or to receive notice as a shareholder of the Company with
respect to the election of directors of the Company or any other matter with
respect to which shareholders of the Company are entitled to vote or consent or
receive notice, or any other rights whatsoever as shareholders of the Company.

Section 4.2 Lost, Mutilated, Stolen or Destroyed Warrant Certificates. If any of
the Warrant Certificates shall be mutilated, lost, stolen or destroyed, the
Company shall issue, and the Warrant Agent shall countersign and deliver, in
exchange and substitution for, and upon cancellation of the mutilated Warrant
Certificate, or in lieu of and substitution for the Warrant Certificate lost,
stolen or destroyed, a new Warrant Certificate of like tenor and representing an
equivalent number of Warrants, but only upon receipt of evidence reasonably
satisfactory to the Warrant Agent and the Company of the loss, theft or
destruction of such Warrant Certificate and an affidavit and the posting of an
indemnity or bond satisfactory to the Warrant Agent and the Company. Applicants
for such substitute Warrant Certificates shall also comply with such other
reasonable regulations and pay such other reasonable charges as the Warrant
Agent may prescribe and as required by Section 8-405 of the Uniform Commercial
Code as in effect in the State of New York.

Section 4.3 Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Warrants, the Warrant Certificates representing such Warrants shall
thereupon be delivered to the Warrant Agent, if applicable, and shall be
promptly cancelled by the Warrant Agent and shall not be reissued and, except as
expressly permitted by this Agreement, no Warrant Certificate shall be issued
hereunder in exchange therefor or in lieu thereof. The Warrant Agent shall cause
all cancelled Warrant Certificates to be destroyed and shall deliver a
certificate of such destruction to the Company.

 

13



--------------------------------------------------------------------------------

ARTICLE 5

EXCHANGE AND TRANSFER

Section 5.1 Exchange and Transfer.

(a) Transfer and Exchange of Warrant Certificates or Beneficial Interests
Therein. The Warrant Agent shall, upon receipt of all information required to be
delivered hereunder, from time to time register the transfer of any outstanding
Warrants in the Warrant Register, upon delivery to the Warrant Agent, at its
office designated for such purpose, of a properly completed form of assignment
substantially in the form of Exhibit C hereto, duly signed by the Registered
Holder thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney, such signature to be guaranteed by a participant in
the Securities Transfer Agent Medallion Program, the Stock Exchanges Medallion
Program or the New York Stock Exchange, Inc. Medallion Signature Program and, in
the case of a transfer of a Global Warrant Certificate, upon surrender to the
Warrant Agent of such Global Warrant Certificate, duly endorsed. Upon any such
registration of transfer, a new Global Warrant Certificate or a Warrant
Statement, as the case may be, shall be issued to the transferee.

(b) Exchange of a Beneficial Interest in a Warrant Certificate for a Book-Entry
Warrant.

(i) Any Holder of a beneficial interest in a Warrant Certificate may, upon
request, exchange such beneficial interest for a Book-Entry Warrant. Upon
receipt by the Warrant Agent from the Depositary or its nominee of written
instructions or such other form of instructions as is customary for the
Depositary on behalf of any person having a beneficial interest in a Warrant
Certificate, the Warrant Agent shall cause, in accordance with the standing
instructions and procedures existing between the Depositary and Warrant Agent,
the number of Warrants represented by the Warrant Certificate to be reduced by
the number of Warrants to be represented by the Book-Entry Warrants to be issued
in exchange for the beneficial interest of such person in the Warrant
Certificate and, following such reduction, the Warrant Agent shall register in
the name of the Holder a Book-Entry Warrant and deliver to said Holder a Warrant
Statement.

(ii) Book-Entry Warrants issued in exchange for a beneficial interest in a
Warrant Certificate pursuant to this Section 5.1(a) shall be registered in such
names as the Depositary, pursuant to instructions from its direct or indirect
participants or otherwise, shall instruct the Warrant Agent. The Warrant Agent
shall deliver the applicable Warrant Statements to the persons in whose names
such Warrants are so registered.

(c) Transfer and Exchange of Book-Entry Warrants. When Book-Entry Warrants are
presented to the Warrant Agent with a written request (i) to register the
transfer of the Book-Entry Warrants; or (ii) to exchange such Book-Entry
Warrants for an equal number of Book-Entry Warrants of other authorized
denominations, then the Warrant Agent shall register the transfer or make the
exchange as requested if its customary requirements for such transactions are
met; provided, however, that the Warrant Agent has received a written
instruction of transfer in form satisfactory to the Warrant Agent, duly executed
by the Registered Holder thereof or by his attorney, duly authorized in writing.

(d) Restrictions on Exchange or Transfer of a Book-Entry Warrant for a
Beneficial Interest in a Warrant Certificate. A Book-Entry Warrant may not be
exchanged for a beneficial interest in a Warrant Certificate except upon
satisfaction of the requirements set forth below. Upon receipt by the Warrant
Agent of appropriate instruments of transfer with respect to

 

14



--------------------------------------------------------------------------------

a Book-Entry Warrant, in form satisfactory to the Warrant Agent, together with
written instructions directing the Warrant Agent to make, or to direct the
Depositary to make, an endorsement on the Warrant Certificate to reflect an
increase in the number of Warrants represented by the Warrant Certificate equal
to the number of Warrants represented by such Book-Entry Warrant, then the
Warrant Agent shall cancel such Book-Entry Warrant on the Warrant Register and
cause, or direct the Depositary to cause, in accordance with the standing
instructions and procedures existing between the Depositary and the Warrant
Agent, the number of Warrants represented by the Warrant Certificate to be
increased accordingly. If no Warrant Certificates are then outstanding, the
Company shall issue and the Warrant Agent shall countersign a new Warrant
Certificate representing the appropriate number of Warrants.

(e) Restrictions on Transfer and Exchange of Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 5.1(f)), unless and until it is exchanged in
whole for a Book-Entry Warrant, a Warrant Certificate may not be transferred
except by the Depositary to a nominee of the Depositary or by a nominee of the
Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.

(f) Book-Entry Warrants. If at any time:

(i) the Depositary for the Warrant Certificates notifies the Company that the
Depositary is unwilling or unable to continue as Depositary for the Warrant
Certificates and a successor Depositary for the Warrant Certificates is not
appointed by the Company within ninety (90) days after delivery of such notice;
or

(ii) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Book-Entry Warrants under
this Agreement, then the Warrant Agent, upon written instructions signed by an
officer of the Company, shall register Book-Entry Warrants, in an aggregate
number equal to the number of Warrants represented by the Warrant Certificates,
in exchange for such Warrant Certificates.

(g) Restrictions on Transfer. No Warrants or Warrant Shares shall be sold,
exchanged or otherwise transferred in violation of the Securities Act or state
securities laws. No Holder shall offer Warrants or Warrant Shares for sale
within 12 months of their issue unless the offer does not need a disclosure
document under the Corporations Act or the offer is not received in Australia
(it being acknowledged that the Warrants and Warrant Shares will be issued
without a disclosure document under the Corporations Act).

(h) Cancellation of Warrant Certificate. At such time as all beneficial
interests in Warrant Certificates have either been exchanged for Book-Entry
Warrants, or been redeemed, repurchased,cancelled or exercised, all Warrant
Certificates shall be returned to, or retained and cancelled by, the Warrant
Agent, upon written instructions from the Company satisfactory to the Warrant
Agent, subject to applicable law.

 

15



--------------------------------------------------------------------------------

Section 5.2 Obligations with Respect to Transfers and Exchanges of Warrants.

(a) To permit registrations of transfers and exchanges, the Company shall
execute Warrant Certificates, if applicable, and the Warrant Agent is hereby
authorized, in accordance with the provisions of Section 2.3 and this Article 5,
to countersign such Warrant Certificates, either manually or by facsimile
signature, if applicable, or register Book-Entry Warrants, if applicable, as
required pursuant to the provisions of this Article 5 and for the purpose of any
distribution of new Warrant Certificates contemplated by Section 4.2 or
additional Warrant Certificates contemplated by Article 6.

(b) All Book-Entry Warrants and Warrant Certificates issued upon any
registration of transfer or exchange of Book-Entry Warrants or Warrant
Certificates shall be the valid obligations of the Company, entitled to the same
benefits under this Agreement as the Book-Entry Warrants or Warrant Certificates
surrendered upon such registration of transfer or exchange.

(c) No service charge shall be imposed upon a Holder for any registration,
transfer or exchange but the Company may require payment of a sum sufficient to
cover any stamp or other tax or other governmental charge that may be imposed on
the Holder in connection with any such exchange or registration of transfer.

(d) So long as the Depositary, or its nominee, is the registered owner of a
Warrant Certificate, the Depositary or such nominee, as the case may be, will be
considered the sole owner or holder of the Warrants represented by such Warrant
Certificate for all purposes under this Agreement. Except as provided in
Section 5.1(a) and Section 5.1(f) upon the exchange of a beneficial interest in
a Warrant Certificate for Book-Entry Warrants, Beneficial Holders will not be
entitled to have any Warrants registered in their names, and will under no
circumstances be entitled to receive physical delivery of any such Warrants and
will not be considered the Registered Holder thereof under the Warrants or this
Agreement. Neither the Company nor the Warrant Agent, in its capacity as
registrar for such Warrants, will have any responsibility or liability for any
aspect of the records relating to beneficial interests in a Warrant Certificate
or for maintaining, supervising or reviewing any records relating to such
beneficial interests.

(e) Subject to Section 5.1(a), Section 5.1(c) and Section 5.1(d) and this
Section 5.2, the Warrant Agent shall, upon receipt of all information required
to be delivered hereunder, from time to time register the transfer of any
outstanding Warrants in the Warrant Register, upon surrender of Warrant
Certificates, if applicable, representing such Warrants at the Warrant Agent
Office as set forth in Section 8.3, duly endorsed, and accompanied by a
completed form of assignment substantially in the form of Exhibit C attached
hereto (or with respect to a Book-Entry Warrant, only such completed form of
assignment substantially in the form of Exhibit C attached hereto), duly signed
by the Registered Holder thereof or by the duly appointed legal representative
thereof or by a duly authorized attorney, such signature to be guaranteed by a
participant in the Securities Transfer Agent Medallion Program, the Stock
Exchanges Medallion Program or the New York Stock Exchange, Inc. Medallion
Signature Program. Upon any such registration of transfer, a new Warrant
Certificate or a Warrant Statement, as the case may be, shall be issued to the
transferee for the Warrants so transferred (and, if any Warrants are not
transferred to the transferee, to the transferor for the Warrants remaining
registered in the transferor’s name).

 

16



--------------------------------------------------------------------------------

Section 5.3 Restrictions on Transfers. The Original Warrants were issued in
reliance upon an exemption from the registration requirements of Section 5 of
the Securities Act provided by Section 1145 of the Bankruptcy Code. The Original
Warrants were not and the Warrants will not be registered under the Securities
Act or any state securities law, and to the extent a holder of the Warrants is
an “underwriter” under the Securities Act, the Warrants may not be sold or
transferred in the absence of an effective registration statement under the
Securities Act or an exemption from registration thereunder.

Section 5.4 Treatment of Holders of Warrant Certificates. Each Holder of a
Warrant Certificate, by accepting the same, consents and agrees with the
Company, the Warrant Agent and every subsequent Holder of such Warrant
Certificate that until the transfer of such Warrant Certificate is registered on
the books of the Warrant Agent, the Company and the Warrant Agent may treat the
registered Holder of such Warrant Certificate as the absolute owner thereof for
any purpose and as the person entitled to exercise the rights represented by the
Warrants evidenced thereby, any notice to the contrary notwithstanding.

Section 5.5 Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a Warrant Certificate for a fraction of a Warrant.

ARTICLE 6

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES

Section 6.1 Adjustments Generally. The Exercise Price, the Warrant Consideration
issuable upon exercise of each Warrant and the number of Warrants outstanding
are subject to adjustment from time to time upon the occurrence of any of the
events enumerated in this Article 6. To the extent the context so requires, all
references in this Article 6 to the Class A Shares shall be deemed, as of a
particular time, to include any other securities included within the “Warrant
Consideration” as of such time.

Section 6.2 Certain Mechanical Adjustments. If after the Effective Date, and
subject to the provisions of Section 6.7, the Company shall (i) declare a
dividend or make a distribution on the Class A Shares payable in Class A Shares,
(ii) subdivide, reclassify or recapitalize its outstanding Class A Shares into a
greater number of shares, (iii) combine, reclassify or recapitalize its
outstanding Class A Shares into a smaller number of shares, or (iv) issue any
shares of its capital stock by reclassification of its Class A Shares, the
Warrant Consideration issuable upon exercise of Warrants at the time of the
record date of such dividend, distribution, subdivision, combination,
reclassification or recapitalization shall be adjusted so that the Holders shall
be entitled to receive the aggregate number and kind of shares which, if their
Warrants had been exercised in full immediately prior to such event, the Holders
would have owned upon such exercise and been entitled to receive by virtue of
such dividend, distribution, subdivision, combination, reclassification or
recapitalization. Any adjustment required by this Section shall be made
successively immediately after the distribution date, in the case of a dividend
or distribution, or the effective date, in the case of a subdivision,
combination, reclassification or recapitalization, to allow the purchase of such
aggregate number and kind of shares.

 

17



--------------------------------------------------------------------------------

Section 6.3 Dividends and Other Distributions.

(a) If at any time prior to the exercise in full of the Warrants, the Company
shall fix a record date for the issuance or making of a distribution to all
holders of the Class A Shares (including any such distribution to be made in
connection with a consolidation or merger in which the Company is to be the
continuing corporation and any such distribution taking the form of a pro rata
repurchase of Class A Shares) of evidences of its indebtedness, any other
securities or any cash, property or other assets (excluding a combination,
reclassification or recapitalization referred to in Section 6.2, and excluding
any dividends payable solely in cash) or of subscription rights, options or
warrants to purchase or acquire any capital stock of the Company (excluding
stock dividends and stock reclassifications referred to in Section 6.2) (any
such event being herein called a “Non-Cash Dividend”), the Exercise Price shall
be decreased immediately after the record date for such Non-Cash Dividend to a
price determined by multiplying the Exercise Price then in effect by a fraction,
the numerator of which shall be the then Current Market Price of the Class A
Shares on the Ex-Dividend Date for such Non-Cash Dividend less the fair market
value (as determined in good faith by the Company’s Board of Directors based on
the written advice of an independent financial advisory firm of national
reputation, without regard to any illiquidity or minority discounts) of the
evidences of indebtedness, securities, property or other assets issued or
distributed in such Non-Cash Dividend applicable to one Class A Share or of such
subscription rights or warrants applicable to one Class A Share, and the
denominator of which shall be such then Current Market Price per Class A Share
on the Ex-Dividend Date for such Non-Cash Dividend.

(b) If at any time prior to the exercise in full of the Warrants, the Company
shall fix a record date for the issuance or making of a distribution to all
holders of the Class A Shares of any dividend payable solely in cash (any such
dividend being referred to as a “Cash Dividend”), the Exercise Price shall be
decreased immediately after the record date for such Cash Dividend to a price
determined by multiplying the Exercise Price then in effect by a fraction, the
numerator of which shall be the then Current Market Price of the Class A Shares
on the Ex-Dividend Date for such Cash Dividend less the Per Share Dividend
Amount, and the denominator of which shall be such then Current Market Price per
share of Class A Shares on the Ex-Dividend Date for such Cash Dividend.

(c) Any adjustment required by this Section 6.3 shall be made successively
whenever such a record date is fixed and in the event that such distribution is
not so made, the Exercise Price shall again be adjusted to be the Exercise Price
that was in effect immediately prior to such record date. For purposes of this
Section 6.3, “Current Market Price” per Class A Share at any date shall mean,
(i) if the Class A Shares are then listed on a national securities exchange, the
average of the daily Quoted Prices for ten (10) consecutive trading days
immediately prior to such date, or (ii) if the Class A Shares is not then so
listed, the Quoted Price immediately prior to such date.

Section 6.4 Adjustments in Exercise Price. Whenever the Warrant Consideration
issuable upon the exercise of Warrants is adjusted pursuant to Section 6.2, the
Exercise Price

 

18



--------------------------------------------------------------------------------

shall be adjusted (to the nearest cent) by multiplying the Exercise Price
applicable immediately prior to such adjustment by a fraction (x) the numerator
of which shall be the number of Class A Shares issuable upon exercise of each
Warrant immediately prior to such adjustment, and (y) the denominator of which
shall be the number of Class A Shares issuable upon exercise of each Warrant
immediately after such adjustment. Subject to Section 6.7, whenever the Exercise
Price is adjusted pursuant to Section 6.3, the Warrant Consideration issuable
upon exercise of the Warrants shall simultaneously be adjusted by multiplying
the number of Class A Shares initially issuable upon exercise of each Warrant by
the Exercise Price in effect on the date thereof and dividing the product so
obtained by the Exercise Price, as adjusted.

Section 6.5 Reclassification or Reorganization Event. In the case of any
reclassification or reorganization of the outstanding Class A Shares or other
Warrant Consideration (other than a change covered by Section 6.2 or that solely
affects the par value of such Class A Shares), each Holder shall thereafter have
the right to exercise its Warrants and in lieu of the Warrant Consideration that
would otherwise be issuable upon such exercise, receive the kind and amount of
shares of stock or other securities or property (including cash) that such
Holder would have received pursuant to such reclassification or reorganization
if such Holder had exercised such Warrants immediately prior to such event. The
immediately preceding sentence shall similarly apply to successive
reclassifications and reorganizations. If a Reorganization Event shall occur,
the certificate or articles of incorporation of the continuing or surviving or
acquiring or resulting entity, or any contract or agreement providing for such
Reorganization Event, shall provide that, so long as any Warrant remains
outstanding, each Warrant, upon the exercise thereof at any time after the
consummation of such Reorganization Event, shall be exercisable into (at an
initial Exercise Price equal to the Exercise Price in effect immediately prior
to such Reorganization Event, but subject to any adjustment pursuant to the
terms hereof), in lieu of the Warrant Consideration issuable upon such exercise
prior to such consummation, the amount of cash, securities or other property
receivable pursuant to such Reorganization Event by a holder of the number of
Class A Shares for which a Warrant is exercisable immediately prior to the
effective time of such Reorganization Event plus an amount in cash equal to
$12.50. The provisions set forth herein providing for adjustments and otherwise
for the protection of the holders of Warrants shall thereafter continue to be
applicable on an as nearly equivalent basis as may be practicable and any such
continuing, surviving, acquiring or resulting entity shall expressly assume all
of the obligations of the Company set forth herein to the extent applicable. It
is acknowledged and agreed that if, in connection with any Reorganization Event,
the Warrants become exercisable solely for cash, and the Exercise Price is
higher than the amount of cash for which such Warrant is exercisable, then, upon
consummation of such reorganization, all Warrants then outstanding with such
higher Exercise Price shall automatically be terminated and cancelled without
payment, and the Company may unilaterally terminate this Warrant Agreement by
giving written notice thereof to the Warrant Agent. For purposes hereof, a
“Reorganization Event” shall mean (i) a consolidation, merger, amalgamation,
share exchange, sale of all or substantially all assets or similar transaction
of the Company with or into another Person pursuant to which the Class A Shares
are changed into, converted into or exchanged for cash, securities or other
property (whether of the Company or another Person) other than in circumstances
covered by Section 6.2; (ii) a reorganization, recapitalization or
reclassification or similar transaction in which the Class A Shares are
exchanged for securities other than Class A Shares (other than in circumstances
covered by Section 6.2); or (iii) a statutory exchange of the outstanding
Class A Shares for securities of another Person. The provisions of this
Section 6.5 shall apply similarly to all successive reclassifications,
reorganizations and events constituting Reorganization Events.

 

19



--------------------------------------------------------------------------------

Section 6.6 Notices of Changes in Warrant and Other Events. Upon every
adjustment of the Exercise Price or the number of shares issuable upon exercise
of a Warrant, the Company shall give written notice thereof to the Warrant
Agent, which notice shall state the Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the Warrant Consideration
purchasable at such price upon the exercise of a Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Upon the occurrence of any event specified in Sections
6.2, 6.3 or 6.5, then, in any such event, the Company shall give or cause to be
given written notice to each Holder, by press release or at the last address set
forth for such Holder in the register books of the Warrant Agent, of the record
date or the effective date of the event. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such event. To the
extent not covered (on or before the time period required below) by any
statement or other notice delivered or required to be delivered pursuant hereto,
and excluding any events specified in Sections 6.2, 6.3 or 6.5, the Company
shall give notice to each Registered Holder and other Holder by press release or
by mail if at any time, prior to the expiration or exercise in full of the
Warrants, any of the following events shall occur:

(a) the Company shall authorize the payment of any dividend payable in any
securities (other than Class A Shares in a dividend to which the adjustments set
forth in this Agreement apply) or authorize the making of any dividend or
distribution (other than cash dividends to which the adjustments set forth in
this Agreement apply) to all holders of Class A Shares or any other class or
series of stock then forming part of the Warrant Consideration; or

(b) the Company shall authorize the issuance to all holders of Class A Shares
(or other class or series of shares then forming part of the Warrant
Consideration) of any additional securities (other than a stock dividend to
which the adjustments set forth in this Agreement apply) or of rights, options
or warrants to subscribe for or purchase any securities; or

(c) the Company shall authorize a capital reorganization or reclassification of
any class or series of stock then forming part of the Warrant Consideration
(other than a reorganization or reclassification for which the adjustments set
forth in this Agreement apply), or any dissolution, liquidation or winding up of
the Company.

Such giving of notice shall be initiated at least ten (10) Business Days prior
to the date fixed as a record date or effective date or the date of closing of
the Company’s register of members for the determination of the shareholders
entitled to such dividend, distribution or issuance or for the determination of
shareholders entitled to vote on the proposed event set forth in paragraph
(c) above. Such notice shall specify such record date or the date of closing of
the register of members, as the case may be. Failure to provide such notice
shall not affect the validity of any action taken in connection with such
dividend, distribution, issuance or other proposed transaction. For the
avoidance of doubt, no such notice shall supersede or limit any adjustment
otherwise called for hereby by reason of any event as to which notice is
required by this Section 6.6.

 

20



--------------------------------------------------------------------------------

Section 6.7 No Fractional Shares. Notwithstanding any provision contained in
this Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Article 6, any Holder would be entitled, upon the exercise of such Warrant, to
receive a fractional interest in a Class A Share, the Company shall, upon such
exercise, round down to the nearest whole number the number of Class A Shares to
be issued to the Holder.

Section 6.8 Form of Warrant. The form of Warrant or Warrant Certificate need not
be changed because of any adjustment pursuant to this Article 6, and Warrant
Certificates issued after such adjustment may state the same Exercise Price and
the same number of shares as is stated in the Warrant Certificates initially
issued pursuant to this Agreement. However, the Company may at any time in its
sole discretion make any change in the form of Warrant or Warrant Certificate
that the Company may deem appropriate and that does not affect the substance
thereof, and any Warrant Certificates thereafter issued or countersigned,
whether in exchange or substitution for an outstanding Warrant Certificate or
otherwise, may be in the form as so changed.

Section 6.9 De Minimis Adjustments. No adjustment in Warrant Consideration
purchasable hereunder shall be required unless such adjustment would require an
increase or decrease of at least one percent (1%) in the number of Class A
Shares purchasable upon the exercise of each Warrant; provided, however, that
any adjustments which by reason of this Section 6.9 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations shall be made to the nearest cent and to the nearest
one-hundredth of a Class A Share, as the case may be.

ARTICLE 7

CONCERNING THE WARRANT AGENT

Section 7.1 Warrant Agent. The Warrant Agent shall serve as the agent of the
Company in respect of the Warrants and the Warrant Certificates, upon the terms
of, and subject to the conditions set forth in, this Agreement and the Warrant
Certificates. The Warrant Agent shall have the powers and authority granted to
and conferred upon it hereunder and in the Warrant Certificates, and such
further powers and authority as the Company may hereafter grant to or confer
upon it. All of the terms and provisions with respect to such powers and
authority contained in the Warrant Certificates are subject to and governed by
the terms and provisions of this Agreement.

Section 7.2 Conditions of Warrant Agent’s Obligations.

(a) The Warrant Agent accepts its obligations herein set forth upon the terms
and conditions hereof, including the following, to all of which the Company
agrees and to all of which the rights hereunder of the Holders from time to time
of the Warrant Certificates shall be subject:

(i) Compensation and Indemnification. The Company agrees promptly to pay the
Warrant Agent the compensation to be agreed upon between the Company and the
Warrant Agent for all services rendered by the Warrant Agent and to reimburse
the

 

21



--------------------------------------------------------------------------------

Warrant Agent for reasonable out-of-pocket expenses incurred by the Warrant
Agent without negligence, bad faith or willful misconduct or breach of this
Agreement on its part in connection with the services rendered hereunder by the
Warrant Agent. The Company also agrees to indemnify the Warrant Agent for, and
to hold it harmless against, any loss, liability or expense incurred without
negligence, bad faith or willful misconduct on the part of the Warrant Agent,
arising out of or in connection with its acting as the Warrant Agent hereunder,
as well as the reasonable costs and expenses of defending against any claim of
such liability. In addition, from time to time, Company may provide the Warrant
Agent with instructions concerning the services performed by the Warrant Agent
hereunder. In addition, at any time Warrant Agent may apply to any officer of
Company for instruction, and may consult with legal counsel for Company with
respect to any matter arising in connection with the services to be performed by
the Warrant Agent under this Agreement. The Warrant Agent and its agents and
subcontractors shall not be liable and shall be indemnified by Company for any
action taken or omitted by the Warrant Agent in reliance upon any Company
instructions or upon the advice or opinion of such counsel. The Warrant Agent
shall not be held to have notice of any change of authority of any person, until
receipt of written notice thereof from Company.

(ii) Agent for the Company. In acting under this Agreement and in connection
with the Warrants and the Warrant Certificates, the Warrant Agent is acting
solely as agent of the Company and does not assume any obligation or
relationship of agency or trust for or with any of the Holders of Warrant
Certificates or beneficial owners of Warrants.

(iii) Counsel. The Warrant Agent may consult with counsel satisfactory to it in
its reasonable judgment (who may be counsel for the Company), and the advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice of such counsel.

(iv) Documents. Subject to Section 3.2(j), the Warrant Agent shall be protected
and shall incur no liability for or in respect of any action taken or thing
suffered by it in reliance upon any Warrant Certificate, Exercise Form, notice,
direction, consent, certificate, affidavit, statement or other paper or document
reasonably believed by it to be genuine and to have been presented or signed by
the proper parties. The Company shall perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged and/or delivered all such
further acts, instruments and documents as may reasonably be required by the
Warrant Agent for the carrying out of the provisions of this Agreement.

(b) Certain Transactions. The Warrant Agent, and its officers, directors and
employees, may become the owner of, or acquire any interest in, Warrants, with
the same rights that it or they would have if it were not the Warrant Agent
hereunder, and, to the extent permitted by applicable law, it or they may engage
or be interested in any financial or other transaction with the Company and may
act on, or as depositary, trustee or agent for, any committee or body of holders
of Warrant Shares or other obligations of the Company as freely as if it were
not the Warrant Agent hereunder.

 

22



--------------------------------------------------------------------------------

(i) No Liability for Interest. The Warrant Agent shall have no liability for
interest on any monies at any time received by it pursuant to any of the
provisions of this Agreement or of the Warrant Certificates.

(ii) No Liability for Invalidity. The Warrant Agent shall not be under any
responsibility with respect to the validity or sufficiency of this Agreement or
the execution and delivery hereof (except the due authorization to execute this
Agreement and the due execution and delivery hereof by the Warrant Agent) or,
subject to Section 3.2(j), with respect to the validity or execution of any
Warrant Certificates (except its countersignature thereof).

(iii) No Liability for Recitals. The recitals contained herein shall be taken as
the statements of the Company and the Warrant Agent assumes no liability for the
correctness of the same.

(iv) No Implied Obligations. The Warrant Agent shall be obligated to perform
only such duties as are herein and in the Warrant Certificates specifically set
forth and no implied duties or obligations shall be read into this Agreement or
the Warrant Certificates against the Warrant Agent. The Warrant Agent shall not
be under any obligation to take any action hereunder which may tend to involve
it in any expense or liability, the payment of which within a reasonable time is
not, in its reasonable opinion, assured to it. The Warrant Agent shall not be
accountable or under any duty or responsibility for the use by the Company of
any of the Warrant Certificates countersigned by the Warrant Agent and delivered
by it to the Company pursuant to this Agreement or for the application by the
Company of the proceeds of the Warrant Certificates. The Warrant Agent shall
have no duty or responsibility in case of any default by the Company in the
performance of its covenants or agreements contained herein or in the Warrant
Certificates or in the case of the receipt of any written demand from a Holder
of a Warrant Certificate with respect to such default.

(c) Aggregate Liability. Notwithstanding anything contained herein to the
contrary, the Warrant Agent’s aggregate liability during any term of this
Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, other than in the case of the Warrant Agent’s bad faith or
willful misconduct, the amounts paid hereunder by the Company to Warrant Agent
as fees and charges, but not including reimbursable expenses,

(i) Damages. Neither party to this agreement shall be liable to the other party
for any consequential, indirect, special or incidental damages under any
provisions of this agreement or for any consequential, indirect, penal, special
or incidental damages arising out of any act or failure to act hereunder even if
that party has been advised of or has foreseen the possibility of such damages.

Section 7.3 Resignation and Appointment of Successor.

(a) The Company agrees, for the benefit of the Holders from time to time, that
there shall at all times be a Warrant Agent hereunder until all the Warrants
have been exercised or are no longer exercisable. The initial Warrant Agent and
any successor Warrant Agent

 

23



--------------------------------------------------------------------------------

hereunder shall be the Company or a bank or trust company in good standing, and
shall be authorized under the laws of the jurisdiction of its organization to
exercise corporate trust powers and subject to examination by federal or state
authority.

(b) The Warrant Agent may at any time resign as such by giving written notice of
its resignation to the Company, specifying the desired date on which its
resignation shall become effective; provided, however, that such date shall be
not less than ninety (90) days after the date on which such notice is given
unless the Company agrees to accept shorter notice. Upon receiving such notice
of resignation, the Company shall promptly appoint a successor Warrant Agent
(which shall be the Company or a bank or trust company in good standing,
authorized under the laws of the jurisdiction of its organization to exercise
corporate trust powers and subject to examination by federal or state authority)
by written instrument in duplicate signed on behalf of the Company, one copy of
which shall be delivered to the resigning Warrant Agent and one copy to the
successor Warrant Agent. The Company may, at any time and for any reason at no
cost to the Holders, remove the Warrant Agent and appoint a successor Warrant
Agent (qualified as aforesaid) by written instrument in duplicate signed on
behalf of the Company and specifying such removal and the date when it is
intended to become effective, one copy of which shall be delivered to the
Warrant Agent being removed and one copy to the successor Warrant Agent. Any
resignation or removal of the Warrant Agent and any appointment of a successor
Warrant Agent shall become effective upon acceptance of appointment by the
successor Warrant Agent as provided in this subsection (b). In the event a
successor Warrant Agent has not been appointed and accepted its duties within
ninety (90) days of the Warrant Agent’s notice of resignation, the Warrant Agent
may apply to any court of competent jurisdiction for the designation of a
successor Warrant Agent. Upon its resignation or removal, the Warrant Agent
shall be entitled to the payment by the Company of the compensation and to the
reimbursement of all reasonable out-of-pocket expenses incurred by it hereunder
as agreed to in Section 7.2(a).

(c) The Company shall remove the Warrant Agent and appoint a successor Warrant
Agent if the Warrant Agent (i) shall become incapable of acting, (ii) shall be
adjudged bankrupt or insolvent, (iii) shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, (iv) shall consent to, or shall have had entered against it a
court order for, any such relief or to the appointment of or taking possession
by any such official in any involuntary case or other proceedings commenced
against it, (v) shall make a general assignment for the benefit of creditors or
(vi) shall fail generally to pay its debts as they become due. Upon the
appointment as aforesaid of a successor Warrant Agent and acceptance by it of
such appointment, the predecessor Warrant Agent shall, if not previously
disqualified by operation of law, cease to be Warrant Agent hereunder.

(d) Any successor Warrant Agent appointed hereunder shall execute, acknowledge
and deliver to its predecessor and the Company an instrument accepting such
appointment hereunder, and thereupon such successor Warrant Agent, without any
further act, deed or conveyance, shall become vested with all the authority,
rights, powers, immunities, duties and obligations of such predecessor with like
effect as if originally named as Warrant

 

24



--------------------------------------------------------------------------------

Agent hereunder, and such predecessor shall thereupon become obligated to
transfer, deliver and pay over, and such successor Warrant Agent shall be
entitled to receive, all monies, securities and other property on deposit with
or held by such predecessor as Warrant Agent hereunder.

(e) Any corporation into which the Warrant Agent hereunder may be merged or
converted or any corporation with which the Warrant Agent may be consolidated,
or any corporation resulting from any merger, conversion or consolidation to
which the Warrant Agent shall be a party, or any corporation to which the
Warrant Agent shall sell or otherwise transfer all or substantially all the
assets and business of the Warrant Agent, provided that it shall be qualified as
aforesaid, shall be the successor Warrant Agent under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. No costs and expenses associated with any replacement or
appointment of a successor Warrant Agent shall be paid by the Holders.

(f) In the event a successor Warrant Agent shall be appointed, the Company shall
(i) give notice thereof to the predecessor Warrant Agent and the transfer agent
for the Warrant Consideration not later than the effective date of any such
appointment, and (ii) cause written notice thereof to be delivered to each
Registered Holder at such holder’s address appearing on the Warrant Register.
Failure to give any notice provided for in this Section or any defect therein
shall not affect the legality or validity of the removal of the Warrant Agent or
the appointment of a successor Warrant Agent, as the case may be.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Amendment. The terms of the Warrants may be amended by the Company,
provided, that the affirmative vote or consent of the Holders of Warrants
exercisable for a majority of the Warrant Shares then issuable upon exercise of
the Warrants then outstanding shall be required if the rights of the Holders are
adversely affected by such amendment; provided, however, that the consent of
each Holder of a Warrant affected shall be required for any amendment of this
Agreement that would (i) increase the Exercise Price or decrease the number of
Class A Shares purchasable upon exercise of the Warrants, or alter the Company’s
obligation to issue Class A Shares upon exercise of the underlying Warrant
(other than adjustments made pursuant to Section 6 hereof), (ii) change the
Expiration Date to an earlier date, or (iii) treat such Holder differently in an
adverse way from any other Holder of Warrants. Notwithstanding anything to the
contrary herein, upon the delivery of a certificate from a Company executive
officer which states that the proposed amendment is in compliance with the terms
of this Agreement and, provided such supplement or amendment does not change the
Warrant Agent’s rights, duties, liabilities or obligations hereunder, the
Warrant Agent shall execute such amendment. Any amendment effected pursuant to
and in accordance with this Section will be binding upon all Holders and upon
each future Holder, the Company and the Warrant Agent. In the event of any
amendment, the Company will give prompt notice thereof to all Registered Holders
and, if appropriate, notation thereof will be made on all Warrant Certificates
thereafter surrendered for registration of transfer or exchange.

Section 8.2 Notices and Demands to the Company and Warrant Agent. If the Warrant
Agent shall receive any notice or demand addressed to the Company by the Holder
of a Warrant Certificate pursuant to the provisions of the Warrant Certificates,
the Warrant Agent shall promptly forward such notice or demand to the Company.

 

25



--------------------------------------------------------------------------------

(a) Any notice or communication from the Warrant Agent to the Company with
respect to this Agreement shall be addressed to Tronox Limited, One Stamford
Plaza, 263 Tresser Boulevard, Suite 1100, Stamford, Connecticut 06901,
Attention: President, and any notice or communication from the Company to the
Warrant Agent with respect to this Agreement shall be addressed to such address
as shall be specified in writing by the Warrant Agent to the Company from time
to time (or such other address as shall be specified in writing by the Warrant
Agent or by the Company). Any notice or communication that is given to any
Holder pursuant to this Agreement or with respect to any Warrant, Book-Entry
Warrant or Warrant Certificate shall be addressed to such Holder’s address as it
appears on the books of the Warrant Agent.

(b) All notices and communications made to the Company, the Warrant Agent or any
Holder pursuant to this Agreement or any Warrant Certificate shall be in writing
and shall be conclusively deemed to have been duly given (i) when hand delivered
to the receiving party; (ii) three (3) Business Days after deposit in the U.S.
mail with first class or certified mail receipt requested postage prepaid; or
(iii) the next Business Day after deposit with a national overnight delivery
service, postage prepaid, with next Business Day delivery guaranteed, provided
that the sending party receives a confirmation of delivery from the delivery
service provider.

Section 8.3 Applicable Law; Waiver of Jury Trial. The validity, interpretation
and performance of this Agreement and each Warrant Certificate issued hereunder
and of the respective terms and provisions hereof and thereof shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to any conflicts of law provision that would require the application of
the law of any other jurisdiction. Nothing herein is intended to circumvent any
duties owed by the parties to one another (including without limitation any
duties owed to the Holders as express third-party beneficiaries), or to limit
any implied covenant of good faith and fair dealing as applicable hereto, under
the governing law of this Warrant Agreement. THE COMPANY, THE WARRANT AGENT, AND
EACH HOLDER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY WARRANT
CERTIFICATE OR WARRANT ISSUED HEREUNDER.

Section 8.4 Headings. The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

Section 8.5 Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be delivered via facsimile, PDF, or other forms
of electronic delivery, each of which as so executed shall be deemed to be an
original, but such counterparts shall together constitute but one and the same
instrument.

 

26



--------------------------------------------------------------------------------

Section 8.6 Inspection of Agreement. A copy of this Agreement shall be available
at all reasonable times at the principal corporate trust office of the Warrant
Agent for inspection by the Holder of any Book-Entry Warrant or Warrant
Certificate. The Warrant Agent may require such Holder of a Warrant Certificate
to submit such Warrant Certificate for inspection by it.

Section 8.7 Benefits of This Agreement. This Agreement is otherwise intended
solely for the benefit of the Company, the Warrant Agent and their respective
successors and permitted assigns, and this Agreement shall not confer any rights
upon any other Person.

Section 8.8 Termination. This Agreement shall terminate at the earliest to occur
of (a) the exercise of all Warrants, (b) the expiration of the Exercise Period,
and (c) the Company’s termination hereof pursuant to Section 6.5; provided,
however, that Section 7.2 and this Article 8 shall survive any termination or
expiration hereof.

Section 8.9 Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement including the fees for services set forth in the attached
schedule shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

TRONOX LIMITED By:   /s/ Daniel D. Greenwell Name:   Daniel D. Greenwell

Title:

  Senior Vice President and Chief Financial Officer

 

TRONOX INCORPORATED By:   /s/ Michael J. Foster Name:   Michael J. Foster

Title:

  Vice President, General Counsel and Secretary

 

COMPUTERSHARE TRUST COMPANY, N.A. By:   /s/ Thomas Borbely Name:   Thomas
Borbely

Title:

  Manager, Corporate Actions

 

COMPUTERSHARE INC. By:   /s/ Thomas Borbely Name:   Thomas Borbely

Title:

  Manager, Corporate Actions

 

28



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF WARRANT STATEMENT

FOR SERIES A WARRANTS

[As provided by the Warrant Agent]



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF WARRANT STATEMENT

FOR SERIES B WARRANTS

[As provided by the Warrant Agent]



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF FACE OF

GLOBAL WARRANT CERTIFICATE

FOR SERIES A WARRANTS

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON FEBRUARY 14, 2018

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 5.2(a) of the Warrant Agreement dated as of •, 2012
(the “Warrant Agreement”), (ii) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 5.1(h) of the Warrant
Agreement and (iii) this Global Warrant Certificate may be transferred to a
successor Depositary with the prior written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of • or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to •
or to such other entity as is requested by an authorized representative of the
Depositary), any transfer, pledge or other use hereof for value or otherwise by
or to any person is wrongful because the registered owner hereof, •, has an
interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee, and transfers of portions of this Global Warrant
Certificate shall be limited to transfers made in accordance with the
restrictions set forth in Section 5 of the Warrant Agreement.

No registration or transfer of the securities issuable pursuant to the Series A
Warrant will be recorded on the books of the Company until such provisions have
been complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE SERIES A WARRANT) ARE SUBJECT TO ADDITIONAL
AGREEMENTS SET FORTH IN THE AMENDED AND RESTATED WARRANT AGREEMENT, DATED AS OF
•, 2012, BY AND BETWEEN TRONOX LIMITED, TRONOX INCORPORATED AND THE WARRANT
AGENT (THE “WARRANT AGREEMENT”).

THIS SERIES A WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M., NEW YORK
CITY TIME, ON FEBRUARY 14, 2018

SERIES A WARRANT TO PURCHASE, AT THE ELECTION OF THE HOLDER, EITHER
                     CLASS A ORDINARY SHARES IN TRONOX LIMITED PLUS
$                        

CUSIP # •

ISSUE DATE: •, 2012

No. A-1

This certifies that, for value received,                             , and its
registered assigns (collectively, the “Registered Holder”), is entitled to
purchase from Tronox Limited, a public limited company registered under the laws
of Western Australia, Australia (the “Company”), subject to the terms and
conditions hereof, at any time before 5:00 p.m., New York time, on •, 2018, at
the election of the Registered Holder the number of Class A ordinary shares of
the Company plus the amount in cash, each as set forth above at the Exercise
Price (as defined in the Warrant Agreement) applicable to Series A Warrants. The
Exercise Price and the number and kind of shares purchasable hereunder are
subject to adjustment from time to time as provided in Article 6 of the Warrant
Agreement. The initial Exercise Price shall be $62.13.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, this Series A Warrant has been duly executed by the Company
under its corporate seal as of the              day of
                            , 2012.

 

TRONOX LIMITED By:       Name:   Title:

 

Attest:       Secretary

 

•, as Warrant Agent By:       Name:   Title:

 

Page 2 of Exhibit A-3



--------------------------------------------------------------------------------

Address of Registered Holder for Notices (until changed in accordance with this
Series A Warrant):

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

Page 3 of Exhibit A-3



--------------------------------------------------------------------------------

FORM OF REVERSE OF SERIES A WARRANT

The Series A Warrant evidenced by this Warrant Certificate is a part of a duly
authorized issue of Series A Warrants to purchase an aggregate of 544,041
Class A ordinary shares of Tronox Limited and an amount in cash equal to
$6,800,512.50, each issued pursuant to the Warrant Agreement, a copy of which
may be inspected at the Warrant Agent’s office. The Warrant Agreement hereby is
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
Registered Holders of the Series A Warrants. All capitalized terms used on the
face of this Series A Warrant herein but not defined that are defined in the
Warrant Agreement shall have the meanings assigned to them therein.

Upon due presentment for registration of transfer of the Series A Warrant at the
office of the Warrant Agent, a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Series A Warrants
shall be issued to the transferee in exchange for this Warrant Certificate,
subject to the limitations provided in the Warrant Agreement, without charge
except for any applicable tax or other governmental charge.

The Company shall not be required to issue fractions of Warrant Shares or any
certificates that evidence fractional Warrant Shares.

No Series A Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

This Series A Warrant does not entitle the Registered Holder to any of the
rights of a shareholder of the Company or stockholder of Tronox Incorporated.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

Page 4 of Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF FACE OF

GLOBAL WARRANT CERTIFICATE

FOR SERIES B WARRANTS

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON •, 2018

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 5.2(a) of the Warrant Agreement dated as of •, 2012
(the “Warrant Agreement”), (ii) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 5.1(h) of the Warrant
Agreement and (iii) this Global Warrant Certificate may be transferred to a
successor Depositary with the prior written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of • or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to •
or to such other entity as is requested by an authorized representative of the
Depositary), any transfer, pledge or other use hereof for value or otherwise by
or to any person is wrongful because the registered owner hereof, •, has an
interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee, and transfers of portions of this Global Warrant
Certificate shall be limited to transfers made in accordance with the
restrictions set forth in Section 5 of the Warrant Agreement.

No registration or transfer of the securities issuable pursuant to the Series B
Warrant will be recorded on the books of the Company until such provisions have
been complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE SERIES B WARRANT) ARE SUBJECT TO ADDITIONAL
AGREEMENTS SET FORTH IN THE AMENDED AND RESTATED WARRANT AGREEMENT, DATED AS OF
•, 2012, BY AND BETWEEN TRONOX LIMITED, TRONOX INCORPORATED AND THE WARRANT
AGENT (THE “WARRANT AGREEMENT”).

THIS SERIES B WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON FEBRUARY 14, 2018

SERIES B WARRANT TO PURCHASE, AT THE ELECTION OF THE HOLDER, EITHER
                             CLASS A ORDINARY SHARES IN TRONOX LIMITED PLUS
$                            

CUSIP # •

ISSUE DATE: •, 2011

No. B-1

This certifies that, for value received,
                                             , and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from Tronox
Limited, a public limited company registered under the laws of Western
Australia, Australia (the “Company”), subject to the terms and conditions
hereof, at any time before 5:00 p.m., New York time, on •, 2018, at the election
of the Registered Holder the number of Class A ordinary shares of the Company
plus the amount in cash, each as set forth above at the Exercise Price (as
defined in the Warrant Agreement) applicable to Series B Warrants. The Exercise
Price and the number and kind of shares purchasable hereunder are subject to
adjustment from time to time as provided in Article 6 of the Warrant Agreement.
The initial Exercise Price shall be $68.56.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, this Series B Warrant has been duly executed by the Company
under its corporate seal as of the              day of
                                                         , 2012.

 

TRONOX LIMITED By:       Name:   Title:

 

Attest:       Secretary

 

•, as Warrant Agent By:       Name:   Title:

 

Page 2 of Exhibit A-4



--------------------------------------------------------------------------------

Address of Registered Holder for Notices (until changed in accordance with this
Series B Warrant):

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

Page 3 of Exhibit A-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF SERIES B WARRANT

The Series B Warrant evidenced by this Warrant Certificate is a part of a duly
authorized issue of Series B Warrants to purchase an aggregate of 672,175
Class A ordinary shares of Tronox Limited and an amount in cash equal to
$8,402,187.50, each issued pursuant to that the Warrant Agreement, a copy of
which may be inspected at the Warrant Agent’s office. The Warrant Agreement
hereby is incorporated by reference in and made a part of this instrument and is
hereby referred to for a description of the rights, limitation of rights,
obligations, duties and immunities thereunder of the Warrant Agent, the Company
and the Registered Holders of the Series B Warrants. All capitalized terms used
on the face of this Series B Warrant herein but not defined that are defined in
the Warrant Agreement shall have the meanings assigned to them therein.

Upon due presentment for registration of transfer of the Series B Warrant at the
office of the Warrant Agent, a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Series B Warrants
shall be issued to the transferee in exchange for this Warrant Certificate,
subject to the limitations provided in the Warrant Agreement, without charge
except for any applicable tax or other governmental charge.

The Company shall not be required to issue fractions of Warrant Shares or any
certificates that evidence fractional Warrant Shares.

No Series B Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

This Series B Warrant does not entitle the Registered Holder to any of the
rights of a shareholder of the Company or stockholder of Tronox Incorporated.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

Page 4 of Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

EXERCISE FORM FOR REGISTERED HOLDERS

HOLDING BOOK-ENTRY SERIES [A][/][B] WARRANTS

(To be executed upon exercise of Series [A][/][B] Warrant)

In this election form, “Warrant Agreement” means the Amended and Restated
Warrant Agreement dated June 15, 2012 between Tronox Limited, Tronox
Incorporated, Computershare Inc., and Computershare Trust Company N.A., and
capitalized terms defined therein have the same meaning in this election form.

The undersigned hereby irrevocably elects to exercise the right, represented by
the Book-Entry Warrants, to purchase Warrant Shares and (check one and fill in
the appropriate information under ):

 

¨ herewith tenders payment for exercise of              Warrants in accordance
with the elections specified below to the order of Tronox Limited in the amount
of $             in accordance with the terms of the Warrant Agreement and this
Series [A][/][B] Warrant;

•                                         Warrants are exercised for Class A
Shares and cash; and

 

or

 

¨ herewith tenders this Series [A][/][B] Warrant pursuant to the net issuance
exercise provisions of Section 3.2(d) of the Warrant Agreement in accordance
with the elections specified below. This exercise and election shall be
immediately effective or o shall be effective as of 5:00 p.m., New York time, on
[insert date].

•                                          Warrants are exercised for Class A
Shares and cash; and

The undersigned agrees to become a member of Tronox Limited and to be bound by
its constitution.

The undersigned requests that [a statement representing] the Warrant Shares be
delivered as follows:

 

Name     Address     Delivery Address (if different)        



--------------------------------------------------------------------------------

If said number of shares shall not be all the shares purchasable under the
within Book-Entry Warrants, the undersigned requests that a new Book-Entry
Warrant representing the balance of such Series [A][/][B] Warrants shall be
registered, with the appropriate Warrant Statement delivered as follows:

 

         Name               Address               Delivery Address (if
different)                                                      
Signature:                                                                    
                 

 

Social Security or Other Taxpayer

Identification Number of Holder

                     Note: If the statement representing the Warrant
Shares or any Book-Entry Warrants representing Warrants not exercised is to be
registered in a name other than that in which the Book-Entry Warrants are
registered, the signature of the holder hereof must be guaranteed.         

SIGNATURE GUARANTEED BY:

        

 

         Signatures must be guaranteed by a participant in the Securities
Transfer Agent Medallion Program, the Stock Exchanges Medallion Program or the
New York Stock Exchange, Inc. Medallion Signature Program.         
Countersigned:         

Dated:                                         ,
20                                        

        

•,

         as Warrant Agent         

By:                                                                 
                     

        

        Name:

        

        Title:

 

Page 2 of Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT

(To be executed only upon assignment of Warrant)

For value received,                               hereby sells, assigns and
transfers unto the Assignee(s) named below the rights represented by such Series
[A][/][B] Warrants listed opposite the respective name(s) of the Assignee(s)
named below and all other rights of the Registered Holder under the within
Series [A][/][B] Warrants, and does hereby irrevocably constitute and appoint
                                   attorney, to transfer said Series [A][/][B]
Warrants on the books of the within-named Company with respect to the number of
Warrants set forth below, with full power of substitution in the premises:

Name(s) of Assignee(s)                                                     

Address                                                               
              

No. of Warrants                                                                 

And if said number of Warrants shall not be all the Warrants represented by the
Series [A][/][B] Warrants owned by the Assignor, new Series [A][/][B] Warrants
are to be issued in the name of said undersigned for the balance remaining of
the Warrants registered by said Series [A][/][B] Warrants.

Dated:                              , 20                            

 

Signature     Note:   The above signature should correspond exactly with the
name on the face of this Series [A][/][B] Warrant